Exhibit 10.1
 


CHANGE IN CONTROL AGREEMENT




This Change in Control Agreement (this “Agreement”), effective as of January 1,
2014, is between The Phoenix Companies, Inc., a Delaware corporation (the
“Company”), and «Name» (the “Executive”).




RECITALS


The Company or one of its Affiliates (as defined below) has employed the
Executive in an officer position and has determined that the Executive holds a
critical position with the Company and/or such Affiliate.


The Company believes that, in the event it is confronted with a situation that
could result in a change in ownership or control of the Company, continuity of
management will be essential to its ability to evaluate and respond to such
situation in the best interests of its shareholders.


The Company understands that any such situation will present significant
concerns for the Executive with respect to the Executive’s financial and job
security.  The Company desires to assure the Company and its Affiliates of the
Executive’s services during the period in which it is confronting such a
situation, and to provide the Executive certain financial assurances to enable
the Executive to perform the responsibilities of the Executive’s position
without undue distraction and to exercise the Executive’s judgment without bias
due to the Executive’s personal circumstances.  To achieve these objectives, the
Company and the Executive desire to enter into an agreement providing the
Company and its Affiliates and the Executive with certain rights and obligations
upon the occurrence of a Change in Control (as defined below).


The Company and the Executive therefore agree as follows:
 
1.           Operation of Agreement.
 
(a)           Term.  The initial term of this Agreement shall commence on the
date of this Agreement and continue through December 31, 2015, unless terminated
earlier as provided in Section 5.  Upon the expiration of the initial or any
renewal term, this Agreement shall automatically renew for successive one-year
terms, subject to earlier termination as provided in Section 5, unless either
party provides the other party with a written notice at least sixty (60) days
prior to the end of the initial term or any renewal term that the Company or the
Executive does not want the term to be so extended.  Notwithstanding anything to
the contrary in this Agreement, the term of this Agreement shall in all events
expire (regardless of when the term would otherwise have expired) on the second
anniversary of a Change in Control; provided that any payment obligations
hereunder resulting from the Executive’s termination of employment prior to the
expiration of the term shall continue in full force and effect following the
expiration of the term.
 
 
1

--------------------------------------------------------------------------------

 
(b)   Effective Date.  If a Change in Control occurs during the term of this
Agreement, this Agreement shall govern the terms and conditions of the
Executive’s employment and the benefits and compensation to be provided to the
Executive commencing on the date on which a Change in Control occurs (the
“Effective Date”) and ending on the second anniversary of the Effective Date;
provided that if the Executive is not employed by the Company or one of its
Affiliates on the Effective Date, this Agreement shall be void and without
effect, and shall not constitute a contract of employment or a guarantee of
employment for any period of time.  Notwithstanding the preceding sentence, in
the event that prior to the Effective Date, the Executive’s employment with the
Company or any of its Affiliates is terminated in connection with a Change in
Control (which shall in all events be deemed the case if such termination is
within 90 days prior to the Effective Date and deemed not to be the case if such
termination is more than 180 days before the Effective Date) without Cause or
for Good Reason (as such terms are defined in Sections 5(b) and 5(c) below, but
without regard to the requirement under Section 5(c) that such termination occur
after the Effective Date), the Executive shall be entitled to receive the
benefits provided under Section 6(b), but only to the extent that such benefits
are in excess of those previously received by the Executive as a result of the
Executive’s prior termination.
 
2.           Definitions.
 
(a)   “Affiliate” means any corporation, partnership, limited liability company,
trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.
 
(b)           “Change in Control” means the first occurrence of:
 
(i)    any Person acquires “beneficial ownership” (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities of the Company representing 35% or
more of the combined Voting Power of the Company’s securities;
 
(ii)   within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors (the “Board”) or the
board of directors of any successor to the Company; provided that any director
elected or nominated for election to the Board by a majority of the Incumbent
Directors still in office shall be deemed to be an Incumbent Director for
purposes of this subclause 2(b)(ii);
 
 
2

--------------------------------------------------------------------------------

 
(iii)   the effective date of the consummation of any merger, consolidation,
share exchange, division, sale or other disposition of all or substantially all
of the assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event  those Persons who were stockholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (x) in the case of a merger or
consolidation, the surviving or resulting corporation or (y) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 35% of the consolidated assets of the Company immediately prior
to such Corporate Event;
 
(iv)    the approval by stockholders of the Company of a plan of liquidation
with respect to the Company; or
 
(v)    the occurrence of any other event occurs which the Board declares to be a
Change in Control.
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)           “Delay Period” means that period of time between the Executive’s
date of Separation from Service and the earlier of (i) six months from the
Separation from Service date, and (ii) the Executive’s date of death.
 
(e)           “Employment Period” means the period during which the Executive
remains employed with the Company or any Affiliate following the Effective Date
through the expiration of the term of this Agreement.
 
(f)           “Person” shall have the same meaning as ascribed to such term in
Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the
Exchange Act, and shall include any group (within the meaning of Rule 13d-5(b)
under the Exchange Act); provided that Person shall not include (i) the Company
or any of its Affiliates, or (ii) any employee benefit plan (including an
employee stock ownership plan) sponsored by the Company or any of its
Affiliates.
 
(g)           “PIP” means the Company's Performance Incentive Plan (or any
successor plan) or similar annual incentive plan applicable to the Executive.
 
(h)   “Separation from Service” shall have the meaning set forth and described
in the final regulations promulgated under Code section 409A.


(i)           “Voting Power” means such number of Voting Securities as shall
enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company.
 
 
3

--------------------------------------------------------------------------------

 
(j)           “Voting Securities” shall mean all securities entitling the
holders thereof to vote in an annual election of directors of a company.
 
3.           Business Time.  During the Employment Period, the Executive shall
devote substantially the Executive’s full business time and efforts to the
performance of the Executive’s duties on behalf of the Company, and its
Affiliates, except for periods of vacation and sick leave or other leave period
required by law.  So long as the following activities do not (individually or in
the aggregate) materially interfere with the performance of the Executive’s
duties with the Company and its Affiliates and are conducted in compliance with
the Company’s Code of Conduct (as in effect from time to time), the Executive
may:  (a) participate in charitable, civic, educational, professional, community
or industry affairs or serve on the boards of directors or advisory boards
of not for profit companies; and (b) manage his/her and his/her family’s
personal financial and legal affairs.  The Executive may serve on the boards of
directors or similar governing bodies of any for profit entity only with the
prior written consent of the Company’s Chief Executive Officer or, if the
Executive is the Company’s Chief Executive Officer, the Company’s Board of
Directors and only as long as such service is not in violation of the Company’s
Code of Conduct.  It is expressly understood and agreed that the Executive’s
continuing to serve to the same extent and in the same manner on any boards and
committees on which the Executive is serving or with which the Executive is
otherwise associated immediately preceding the Effective Date shall not be
deemed to interfere with the performance of the Executive’s services to the
Company and its Affiliates.
 
4.           Compensation.
 
(a)           Base Salary.  During the Employment Period, the Executive shall
receive a base salary at a monthly rate at least equal to the monthly salary
paid to the Executive immediately prior to the Effective Date.  The base salary
may be increased (but not decreased) at any time and from time to time by action
of the Board or any committee thereof, the board of directors of any Affiliate
or any committee thereof in the event the Executive is employed by an Affiliate,
and any individual having authority to take such action in accordance with the
Company’s or any Affiliate’s regular practices.  The Executive’s base salary, as
it may be increased from time to time, shall hereafter be referred to as the
“Base Salary.”
 
(b)           Total Incentive Compensation.  During the Employment Period, the
total incentive compensation opportunities made available to the Executive in
each year in the form of short-term incentive compensation and long-term
incentive compensation (“Total Incentive Compensation”), whether in equity or
cash, shall not be less than the Total Incentive Compensation made available to
the Executive immediately prior to the Effective Date.  For purposes of this
Section 4(b), the amount of Total Incentive Compensation made available to the
Executive, whether prior to or after a Change in Control, shall be conclusively
determined by an independent compensation consultant selected by the Company
prior to the occurrence of a Change in Control (or, if that entity is no longer
able to serve or declines to serve in such capacity, such other independent
compensation consultant that has no existing client relationship with the
Company and its Affiliates as shall be selected by the designated consultant and
reasonably acceptable to the Board (either such consultant hereinafter referred
to as the “Compensation Consultant”)), using methods of valuation and comparison
commonly used in competitive compensation practices, which shall be consistently
applied.  The Company shall provide the Compensation Consultant with any and all
data that the consultant shall reasonably request in order to make its
evaluations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
5.           Termination.
 
(a)           Death, Disability, or Voluntary Resignation.  This Agreement shall
terminate automatically upon the Executive’s termination due to death,
termination due to “Disability” (as defined below), voluntary retirement (other
than for Good Reason, as defined below) under any of the retirement plans of the
Company or its Affiliates applicable to the Executive as in effect from time to
time, or Executive’s voluntary resignation for any reason (other than for Good
Reason).  For purposes of this Agreement, “Disability” shall mean the
Executive’s inability to perform his or her material duties for six consecutive
months due to a physical or mental incapacity.
 
(b)           Cause.  The Company and each of its Affiliates that employ the
Executive may terminate the Executive’s employment for Cause.  For purposes of
this Agreement, “Cause” means:  (i) the Executive’s conviction of or plea of
nolo contendere to, a felony (other than with respect to a traffic violation or
an incident of vicarious liability); (ii) an act of willful misconduct on
Executive’s part with regard to the Company or its Affiliates having a material
adverse impact on the Company or its Affiliates (including, without limitation,
a willful violation of the Company’s Code of Conduct), or (iii) the Executive’s
failure in good faith to attempt or refusal to perform legal directives of the
Board or executive officers of the Company, as applicable, which directives are
consistent with the scope and nature of the Executive’s employment duties and
responsibilities and which failure or refusal is not remedied by the Executive
within thirty (30) days after notice of such non-performance is given to the
Executive.  The Executive shall be provided an opportunity, together with his or
her counsel, to be heard before the Board prior to termination and after such
notice.  If the majority of the members of the Board do not confirm, through a
duly-adopted resolution following such opportunity, that the Company had grounds
for a “Cause” termination, the Executive shall have the option to treat his or
her employment as not having terminated or as having been terminated pursuant to
a termination without Cause.  No event shall constitute grounds for a “Cause”
termination in the event that the Company fails to take action within 90 days
after the Company’s Chairman or the Chairman of the Company’s Audit Committee
obtains actual knowledge of the occurrence of such event.  Additionally, for
purposes of clause (ii) of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company and
its subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
(c)           Good Reason.  After the Effective Date, the Executive may resign
from employment at any time for Good Reason.  For purposes of this Agreement,
“Good Reason” means the occurrence after the Effective Date of any of the
following, without the express written consent of the Executive and which
occurrence is not remedied by the Company within thirty (30) days after written
notice of such occurrence is given to the Company):
 
(i)           the material reduction in the Executive’s title, position, duties
or responsibilities from the title, position, duties or responsibilities held or
exercised by the Executive prior to the Effective Date;
 
(ii)           any requirement by the Company that the geographic location where
the Executive regularly provides services to the Company is materially changed
to a location  that is more than 35 miles from where the Executive provides
service to the Company immediately prior to the Effective Date;
 
(iii)           a material diminution/reduction by the Company of the
Executive’s Base Salary or Total Incentive Compensation opportunity or a
reduction in the employee benefits provided to the Executive under the Company’s
employee benefit plans (unless the Executive is provided with substantially
equivalent replacement benefits); or
 
(iv)           any failure to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 12(b).
 
(d)           Notice of Termination.  Any termination of the Executive’s
employment after the Effective Date by the Company and/or its Affiliates for
Cause or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto in accordance with Section 14(d).  For
purposes of this Agreement, a “Notice of Termination” means a written notice
given:  (i) in the case of a termination for Cause, within 10 business days of
the Company or any Affiliate that employs the Executive having actual knowledge
of the events giving rise to such termination; or (ii) in the case of a
termination for Good Reason, within 10 business days of the Executive’s having
actual knowledge of the events giving rise to such termination, but in no event
later than 90 calendar days after the actual event.  Any such Notice of
Termination shall (x) indicate the specific termination provision in this
Agreement relied upon, (y) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (z) if the termination date is
other than the date of receipt of such notice, specify the termination date of
this Agreement (which date shall be not more than 15 days after the giving of
such notice).
 
 
6

--------------------------------------------------------------------------------

 
(e)           Date of Termination.  For the purpose of this Agreement, the term
“Date of Termination” means:  (i) in the case of a termination for which a
Notice of Termination is required, the date of receipt of such Notice of
Termination or, if later, the date specified therein, as the case may be, and
(ii) in all other cases, the actual date on which the Executive’s Separation
from Service occurs during the Employment Period.
 
6.           Obligations of the Company or an Affiliate upon Termination.
 
(a)           Death, Disability, Retirement, Voluntary Resignation and
Termination for Cause.  If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s death, Disability, termination
for Cause, or voluntary termination due to his or her retirement or other
resignation (other than on account of Good Reason), this Agreement shall
terminate without further obligations to the Executive or the Executive’s legal
representatives under this Agreement other than those obligations accrued
hereunder at the Date of Termination, and the Company or the Affiliate that
employs the Executive shall pay to the Executive (or the Executive’s beneficiary
or estate), at the times determined below:  (i) the Executive’s full Base Salary
through the Date of Termination (the “Earned Salary”), (ii) any vested amounts
or benefits owing to the Executive under and in accordance with the terms and
conditions of any otherwise applicable employee benefit plans, agreements and
programs and any accrued vacation pay not yet paid (the “Accrued Obligations”),
and (iii) any other benefits payable in such situation under the plans,
agreements, policies or programs of the Company and its Affiliates and in
accordance with the terms of such plans, policies and programs (the “Additional
Benefits”).  Any Earned Salary shall be paid in cash in a single lump sum as
soon as practicable, but in no event more than 30 days (or at such earlier or
later date required by law), following the Date of Termination.  Accrued
Obligations and Additional Benefits shall be paid in accordance with the terms
of the applicable plan, program or arrangement.
 
(b)           Termination Without Cause or for Good Reason.  If, during the
Employment Period, the Company or the Affiliate that employs the Executive
terminates the Executive’s employment other than for Cause or the Executive
terminates his or her employment for Good Reason:
 
(i)           Additional Lump Sum Payments.  In lieu of (and not in addition to)
any severance benefits payable to the Executive under any other plan, policy or
program of the Company or any Affiliate (each, a “Severance Policy”) or under
any written agreement between the Executive and the Company (each, a “Prior
Agreement”), the Company shall pay to the Executive (or cause the Executive to
be paid), at the times determined below, the following amounts:
 
 
(A)
the Executive’s Earned Salary;

 
 
7

--------------------------------------------------------------------------------

 
 
(B)
a cash amount (the “Severance Amount”) equal to [2.0 or 1.0] times the sum of
(x) the Executive’s annual rate of Base Salary as then in effect and (y) the
target applicable to the Executive under the PIP for the year in which the
Executive’s employment terminates; and

 
 
(C)
the Accrued Obligations and Additional Benefits.

 
The Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier or later date
required by law), following the Date of Termination.  The Severance Amount shall
be paid in a single lump sum as soon as practicable, but no later than 60 days,
following the Date of Termination.  The Accrued Obligations and Additional
Benefits shall be paid in accordance with the terms of the applicable plan,
program or arrangement.  Notwithstanding the foregoing, but subject to Section
13(b), the Executive may elect in writing to receive the benefits payable under
any Severance Policy that would otherwise be available to him or her, or the
termination benefits under any Prior Agreement to which he or she is a party, in
each case in lieu of receiving the benefits payable hereunder; provided,
however, that such benefits shall be paid in a lump sum at the same times as in
the preceding sentences of this paragraph.
 
[(ii)           Payment in Consideration of the Restrictive Covenants in Section
7.  In addition to the Severance Amount specified in and payable under Section
6(b)(i) and as the consideration for the covenants made by Executive pursuant to
Section 7 hereof, the Company shall pay to the Executive (or cause the Executive
to be paid) a single lump sum amount equal to the product of 1.5 times the sum
of (x) the Executive’s annual rate of Base Salary as then in effect and (y) the
target applicable to the Executive under the PIP for the year in which the
Executive’s employment terminates (the “Non-competition Payment”).  Such
Non-Competition Payment shall be paid as soon as practicable, but no later than
60 days, following the Date of Termination.]
 
(iii)           Continuation of Benefits.  The Executive (and, to the extent
applicable, the Executive’s dependents) shall be entitled, after the Date of
Termination until the end of the second calendar year following the calendar
year of the Date of Termination (the “End Date”), to continue participation in
all of the employee and executive plans providing medical, dental and long-term
disability benefits that the Executive participated in prior to the Date of
Termination (collectively, the “Continuing Benefit Plans”); provided that
coverage with regard to medical, dental and long-term disability benefits for
the period after the end of the eighteen (18)-month period following the Date of
Termination shall be deemed to be monthly, in-kind payments of the premiums and
will be taxable income to the Executive; and provided further that the
participation by the Executive (and, to the extent applicable, the Executive’s
dependents) in any Continuing Benefit Plan shall cease on the date, if any,
prior to the End Date on which the Executive becomes eligible for comparable
benefits under a similar plan, policy or program of a subsequent employer
(“Prior Date”).  The Executive agrees to notify the Company promptly if and when
Executive begins employment with another employer and if and when Executive
becomes eligible to participate in any benefit or other welfare plans, programs
or arrangements of another employer.  The Executive’s participation in the
Continuing Benefit Plans will be on the same terms and conditions that would
have applied had the Executive continued to be employed by the Company or the
Affiliate that employs the Executive through the End Date or the Prior Date.  To
the extent any such benefits cannot be provided under the terms of the
applicable plan, policy or program, the Company shall provide (or shall cause to
be provided) comparable benefits under another plan or from its general
assets. To the extent any medical or dental plan is a “self-insured medical
reimbursement plan” under Code section 105(h) and such coverage would be
discriminatory thereunder, the premiums (both during and after the eighteen
(18)-month period) shall be taxable income to the Executive and the Company or
its Affiliates shall pay the Executive promptly after the provision of such
benefits additional cash payments to the extent necessary for the Executive to
receive the same net after-tax benefits that the Executive would have received
under such plans if the Executive had continued to receive such plan benefits
while employed with the Company; provided that any such additional cash payment
that would be paid within the Delay Period (as defined in Section 2(d) hereof)
shall not be paid during such Delay Period, but shall be paid immediately
thereafter.
 
 
8

--------------------------------------------------------------------------------

 
(iv)           Deemed Vesting for Certain Benefits.  If not already fully vested
in any equity award on the Effective Date, the Executive shall be deemed to have
met all service and other requirements for full vesting of benefits under all
stock option or other stock or equity compensation plans of the Company in which
the Executive participates and the stock options held by the Executive shall
remain exercisable for the lesser of two years or the duration of their normal
terms, if the Executive’s employment is terminated after a Change in Control and
during the term of this Agreement, unless during that period the Executive meets
all of the full vesting criteria.  Any equity award that is covered by this
paragraph and that is subject to performance or market conditions will vest at
target.
 
(v)           Pro-rata Payment of PIP and Long-Term Incentive Award.  The
Company shall pay to the Executive a cash amount equal to a pro rata portion of
(A) the Executive’s target annual incentive award under the PIP for the fiscal
year in which the Executive’s Date of Termination occurs and (B) subject to the
terms and conditions of the individual award agreements underlying each award
when granted, any awards made to the Executive under the Company’s long-term
incentive plan (or any successor plan) determined using (i) the targets
applicable to such awards were achieved if the Change in Control occurs prior to
the completion of the performance period, or (ii) the actual results achieved if
the Change in Control occurs after the completion of the performance
period.  The PIP amount and the long-term incentive awards amount shall not be
paid prior to six (6) months following the Executive’s Date of Termination. The
pro-rata portion of each award shall be determined by multiplying the value of
the award times a fraction, the numerator of which is the number of days during
the performance period applicable to each such award prior to the Date of
Termination and the denominator of which is the number of days in the
performance period applicable to each such award. Notwithstanding the foregoing,
any amount payable under this subparagraph in respect of the annual incentive
award or in respect of any long-term incentive plan shall be the only amounts
payable to the Executive under the PIP and long-term incentive plans for the
year in which the Date of Termination occurs.


 
9

--------------------------------------------------------------------------------

 
(vi)           Outplacement.  The Company shall provide the Executive with
reasonable outplacement services at a level commensurate with the Executive’s
position for up to twelve (12) consecutive months after the Executive’s Date of
Termination.
 
[Outplacement Services:  For those Executives subject to a non-compete clause in
this Agreement, reasonable outplacement services will be provided for a period
of up to 12 consecutive months following the end of the non-compete period, so
long as the services do not extend beyond the end of the second calendar year
after the calendar year of the Executive’s termination of employment and
reimbursement is made by the end of the third calendar year after the calendar
year of the Executive’s termination of employment.]
 
(c)           Discharge of the Company’s and its Affiliates’
Obligations.  Except as expressly provided in the last sentence of this Section
6(c) and all of Section 15, the amounts payable to the Executive pursuant to
this Section 6 following termination of the Executive’s employment shall be in
full and complete satisfaction of the Executive’s rights under this Agreement
and any other claims the Executive may have in respect of the Executive’s
employment by the Company and its Affiliates.  Such amounts shall constitute
liquidated damages with respect to any and all such rights and claims and, upon
the Executive’s receipt of such amounts, the Company and its Affiliates shall be
released and discharged from any and all liability to the Executive in
connection with this Agreement or otherwise in connection with the Executive’s
employment by the Company and its Affiliates.  Notwithstanding the foregoing:
(i) the Executive shall retain all rights with respect to the Company’s
continuing obligations to indemnify the Executive as a former officer and/or
director of the Company or its Affiliates, and to provide directors and officers
liability insurance, to the fullest extent permitted under the Company’s
certificate of incorporation and by-laws or any other arrangement and (ii) to
the extent the Executive is entitled to greater rights with respect to any
category of severance payments or benefits in any similar situation under any
other arrangement with the Company, the Executive shall be entitled to such
greater rights.


 
10

--------------------------------------------------------------------------------

 
(d)           Section 280G Limitation on Payments by the Company and its
Affiliates.


(i)           Application of Section 6(d).  In the event that any amount or
benefit to be paid or distributed to, or on behalf of, the Executive pursuant to
this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to, or on behalf of, the Executive by the Company, its Affiliates
and their successors, including any acquiror of the Company or its Affiliates
(or any person or entity required to be aggregated with the Company or its
Affiliates for purposes of Code section 280G) under any other plan, agreement,
or arrangement (collectively, the “Covered Payments”), would be an “excess
parachute payment” as defined in Code section 280G, and would thereby subject
the Executive to the tax (the “Excise Tax”) imposed under Code section 4999 (or
any similar tax that may hereafter be imposed), the Company shall reduce the
aggregate value of all Covered Payments to an amount equal to 2.99 times the
Executive’s average annual compensation calculated in accordance with Code
section 280G (such reduced payments to be referred to as the “Payment Cap”).  In
the event that as a consequence of the foregoing, Executive receives reduced
payments and benefits hereunder, Executive shall have the right to designate
which of the payments and benefits otherwise provided for in this Agreement that
the Executive will receive in connection with the application of the Payment
Cap, but may not change the time of payment thereof.


(ii)           Calculation of Benefits.  Immediately following delivery of any
notice of involuntary termination not for Cause by the Company or of any Notice
of Termination by the Executive for Good Reason, the Company shall notify the
Executive of the aggregate present value of all “parachute payments” (within the
meaning of Code section 280G) to which the Executive would be entitled under
this Agreement and any other plan, program or arrangement as of the projected
Date of Termination, together with the projected maximum payments, determined as
of such projected Date of Termination, that could be paid without the Executive
exceeding the Payment Cap.


(iii)           Application of Code Section 280G.  For purposes of determining
whether any of the Covered Payments will be subject to the Excise Tax and the
amount of such Excise Tax,


 
11

--------------------------------------------------------------------------------

 
(1)           such Covered Payments will be treated as “parachute payments”
within the meaning of Code section 280G, and all “parachute payments” in excess
of the “base amount” (as defined under Code section 280G(b)(3)) shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the good
faith judgment of an independent certified public accountant other than the
Company’s normal independent certified public accountants or tax counsel
selected by such accountants (the “Accountants”), relying on the best authority
available at the time of such determination (including, but not limited to, any
proposed Treasury regulations upon which taxpayers may rely), that the Company
or any otherwise applicable Subsidiary has a reasonable basis to conclude that
such Covered Payments (in whole or in part) either do not constitute “parachute
payments” or represent reasonable compensation for personal services actually
rendered (within the meaning of Code section 280G(b)(4)(B)) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax, and


(2)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Accountants in accordance with the principles
of Code section 280G.


(iv)           Adjustments in Respect of the Payment Cap.


(1)           If the Executive receives reduced payments and benefits under this
Section 6(d) (or this Section 6(d) is determined not to be applicable to the
Executive because the Accountants conclude that the Executive is not subject to
any Excise Tax) and it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding (a “Final Determination”) that,
notwithstanding the good faith of the parties in applying the terms of this
Section 6(d), the aggregate “parachute payments” within the meaning of Code
section 280G paid to the Executive or for his benefit are in an amount that
would result in the Executive being subject an Excise Tax and, taking into
account the amount of such aggregate parachute payments specified in such Final
Determination, the Payment Cap should have been applied under the provisions of
this Section 6(d), then the amount equal to the excess parachute payments made
to the Executive shall be deemed for all purposes to be a loan to the Executive
made on the date of receipt of such excess payments, which the Executive shall
have an obligation to repay to the entity making such payment on demand,
together with interest on such amount at the applicable Federal rate (as defined
in Code section 1274(d)) from the date of the payment hereunder to the date of
repayment by the Executive.
 
 
12

--------------------------------------------------------------------------------

 
(2)           If the Executive receives reduced payments and benefits under this
Section 6(d) and it is established pursuant to a Final Determination that,
notwithstanding the good faith of the parties in applying the terms of this
Section 6(d), the aggregate “parachute payments” within the meaning of Code
section 280G paid to the Executive or for his benefit are in an amount that
would result in the Executive being subject to an Excise Tax and, taking into
account the amount of such aggregate parachute payments, the Payment Cap should
not have been applied under Section 6(d), then the Company shall pay the
Executive 30 days following such Final Determination an amount equal to the
excess of (i) the amount of Aggregate Parachute Payments that would have been
payable to the Executive without regard to Section 6(d) over (ii) the reduced
amount actually paid to the Executive in accordance with Section 6(d), together
with interest on such excess amount at the applicable Federal rate (as defined
in Code section 1274(d)) from the date payment would have been made to the
Executive of such excess amount (or any portion thereof) but for the application
of Section 6(d) to the date of actual payments.
 
(3)           If the Executive receives reduced payments and benefits by reason
of Section 6(d)(i) and it is established pursuant to a Final Determination that
the Executive could have received a greater amount without exceeding the Payment
Cap, then the Company or the appropriate Subsidiary shall promptly thereafter
pay the Executive within 30 days of the date of the Final Determination the
aggregate additional amount which could have been paid without exceeding the
Payment Cap, together with interest on such amount at the applicable Federal
rate (as defined in Code section 1274(d)) from the original payment due date to
the date of actual payment.


(v)           Survival.  The provisions of this Section 6(d) of the Agreement
shall survive the termination of the Executive’s employment hereunder and the
termination of this Agreement with regard to any event that occurred prior
thereto.


7.           Restrictive Covenant(s).
 
(a)           Non-Solicitation.  During the Employment Period, and for a period
of 1.5 years after the Employment Period, the Executive agrees not to induce,
encourage, or solicit, either directly or indirectly, any customer, client,
employee, officer, director, agent, broker, registered representative or
independent contractor to either:  (i) terminate their respective relationship
or contracts with the Company or its Affiliates; or (ii) not place business with
the Company or its Affiliates.  The Executive agrees the restrictions in this
paragraph apply whether the Executive voluntarily terminates his or her
employment or is involuntarily terminated with or without Cause or for Good
Reason during the Employment Period.
 
 
13

--------------------------------------------------------------------------------

 
[(b)           Non-Competition.  For a period of 1.5 years after his Date
of Termination, Executive shall not, directly or indirectly, either for
Executive’s own benefit or purposes or for the benefit or purposes of any other
person or entity, engage in, invest in, own, manage, operate, control or
participate in the ownership, management, operation or control of, or be
employed by or render services to, any business which is engaged in a
Competitive Activity.  For purposes of this Agreement, the term “Competitive
Activity” shall mean any activity that is directly competitive with the
Company’s business of manufacturing and distributing life insurance and
associated products, including any activities that are directly ancillary
thereto.  Notwithstanding the foregoing, Executive shall not be deemed to be in
breach of the covenant contained in this Section 7(b) unless the activity in
which Executive engages, or the services which Executive provides, in respect of
such Competitive Activity relate in a substantial way to the services provided
to, and responsibilities undertaken by the Executive for, the Company during the
18 month period immediately prior to Executive’s Date of Termination.  For
purposes of this Section 7(b), it is agreed that Executive’s ownership of not
more than one percent (1%) of the outstanding voting stock of a publicly traded
corporation or not more than five percent (5%) of the equity of a private entity
shall not in itself constitute a violation of this Agreement, provided that in
the case of equity of a private entity such ownership interest is treated by
Executive as a passive investment and Executive discloses such ownership
interest in writing to the Company.]
 
8.           Non-Exclusivity of Rights.  Except as expressly provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any of its Affiliates and for which
the Executive may qualify, nor shall anything herein limit or otherwise
prejudice such rights as the Executive may have under any other agreements with
the Company or any of its Affiliates, including employment agreements, stock
option agreements, and other stock or equity compensation agreements.  Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Company or any Affiliate at or
subsequent to the Date of Termination shall be payable in accordance with such
plan or program and subject to Section 15, if applicable.
 
9.           No Offset.  Except as expressly provided in this Agreement and
specifically Section 15, the obligation of the Company to make the payments
provided for in this Agreement or any of its Affiliates to make the payments
provided for in this Agreement and otherwise to perform the obligations
hereunder shall not be diminished or otherwise affected by any circumstances,
including, but not limited to, any set-off, counterclaim, recoupment, defense or
other right which the Company or any of its Affiliates may have against the
Executive or others, whether by reason of the subsequent employment of the
Executive or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
10.           Legal Fees and Expenses.  If the Executive asserts any claim in
any contest (whether initiated by the Executive or by the Company or any of its
Affiliates) as to the validity, enforceability or interpretation of any
provision of this Agreement or to enforce and/or collect any payment or benefit
payable hereunder, the Company shall pay the Executive’s legal expenses (or
cause such expenses to be paid) including, but not limited to, the Executive’s
reasonable attorneys’ fees, on a quarterly basis, promptly upon presentation of
proof of such expenses in a form acceptable to the Company, which submission
shall be made within forty-five (45) days after the end of such quarter;
provided that the Executive shall reimburse the Company for such amounts (to the
extent permitted under applicable law), plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if the arbitrator determines that the Executive’s claims
were substantially frivolous or brought in bad faith.
 
11.           Surviving Agreements.  This Agreement provides for certain
payments and benefits to the Executive to be determined by the employee benefit
plans and programs, incentive plans, stock option, and other stock or equity
compensation plans of the Company and its Affiliates.  To the extent so
provided, such programs and plans constitute part of the agreement and
understanding between the Executive and the Company and are incorporated herein
and made a part hereof.  The Executive and the Company hereby reaffirm their
respective commitments under such programs and plans, and again agree to be
bound by each of the covenants contained therein for the benefit of the Company
in consideration of the benefits made available to the Executive hereby.
 
12.           Successors.
 
(a)  This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives and
his or her estate.
 
(b)  This Agreement shall inure to the benefit of and be binding upon the
Company and shall be assignable, in writing, by the Company only to the acquiror
of all or substantially all, of the assets of the Company.  The Company shall
require any successor to all or substantially all of the business and/or assets
of the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.
 
 
15

--------------------------------------------------------------------------------

 
13.           Section 409A.
 
(a) The intent is that payments and benefits under this Agreement comply with
Code section 409A and accordingly this Agreement shall be interpreted to be in
compliance therewith.  The Company may from time to time amend this Agreement,
without obtaining the consent of the Executive, as the Company deems necessary
or desirable to comply with the requirements of Code section 409A and the
regulations and guidance provided thereunder, regardless of whether any such
amendment would cause a reduction or cessation of a benefit accrued prior to the
adoption of such amendment.  To the extent that this Agreement is modified to
comply with Code section 409A, such modification shall, to the extent reasonably
possible, maintain the original intent of the applicable provision of this
Agreement without violating the provisions of Code section 409A.
 
(b) It is intended that the payments under this Agreement, to the extent
applicable, comply with the short-term deferral rule under Code section 409A.


14.           Miscellaneous.


(a)           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut, applied without
reference to principles of conflict of laws.


(b)           Amendments.  Except as provided in Section 13(a), this Agreement
may not be amended or modified otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal representatives.
 
(c)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein, and
completely supersedes and replaces any prior agreement between the Executive and
the Company or any of its Affiliates concerning the subject matter herein.  No
subsequent agreement concerning the subject matter herein, oral or otherwise,
shall be binding between the parties unless it is in writing and signed by the
party against whom enforcement is sought.  Except as expressly provided herein,
nothing in this Agreement shall be construed or interpreted to enhance,
increase, reduce or diminish any rights, duties or obligations of the Executive
under any agreement between the Executive and the Company or any of its
Affiliates, or under any employee benefit plan program (as further set forth in
Section 11) or procedure established by the Company or any of its affiliates
with respect to any subject matter herein.  There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein.  The Executive acknowledges that the
Executive is entering into this Agreement of the Executive’s own free will and
accord, and with no duress, that the Executive has read this Agreement and that
the Executive understands it and its legal consequences.
 
 
16

--------------------------------------------------------------------------------

 
(d)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party, overnight
mail, or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
 
If to the Executive:
Home address of the Executive noted on the records of the Company

 
If to the Company:               The Phoenix Companies, Inc.
One American Row
PO Box 5056
Hartford, CT 06102-5056
Attn.:  General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(e)           Tax Withholding.  The Company shall withhold (or cause such
withholding) from any amounts payable under this Agreement such Federal, state
or local taxes as shall be required to be withheld pursuant to any applicable
law or regulation.
 
(f)           Severability; Reformation.  In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.
 
(g)           Waiver.  Waiver by any party hereto of any breach or default by
the other party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived.  No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or the Executive’s rights hereunder
on any occasion or series of occasions.
 
(h)           Confidentiality.  In further consideration for entering into this
Agreement, the Executive, after termination of the Executive’s employment, shall
retain in confidence any confidential or proprietary information known to the
Executive concerning the Company and its Affiliates and their business so long
as such information is not publicly disclosed and shall not use such information
in any way injurious to the Company or its Affiliates except for any disclosure
to which an authorized officer of the Company or such Affiliate has consented or
any disclosure or use required by any order of any governmental body or court
(including legal process).  If requested, the Executive shall return to the
Company and its Affiliates any memoranda, documents or other materials possessed
by the Executive and containing confidential or proprietary information of the
Company and its Affiliates.  Notwithstanding the preceding sentence, the
Executive shall not be required to return to the Company or its Affiliates, any
memoranda, documents or other materials containing confidential or proprietary
information of the Company or its Affiliates, if such materials were provided to
the Executive in his or her capacity as a director of the Company or its
Affiliates.
 
 
17

--------------------------------------------------------------------------------

 
(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
(j)   Captions.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


15.   Compensation Recovery Policy (“Clawback Policy”).
 
The Executive is covered under the Company’s Compensation Recovery, Policy, as
currently in effect and as amended from time to time (“Clawback Policy”), which,
under certain circumstances, allows the Company to recover incentive
compensation paid to certain executives.  The benefits provided under Sections
4(b), 6(a)(iii), 6(b)(i)(B), 6(b)(ii), 6(b)(iv), and 6(b)(v) of this Agreement
are subject to the Clawback Policy, a copy of the currently effective version of
which has been provided to the Executive, and such benefits shall be repaid to
the Company if and to the extent that the Company’s Board determines that
repayment must be pursuant to the Clawback Policy.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, and
its corporate seal to be hereunto affixed and attested by its Secretary, all as
of the day and year first above written.



 
THE PHOENIX COMPANIES, INC.
             
 
By:
/s/          Name:  Jody A. Beresin         Title:    Senior Vice President    
            WITNESS:                                     EXECUTIVE:   
DATE:
                      (Name)               WITNESS:                        

 
18

--------------------------------------------------------------------------------